Citation Nr: 0521557	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ear 
fungal infection.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.

Procedural history

The veteran served on active duty from November 1966 to 
November 1969.  Service in Vietnam is indicated by the 
evidence of record.

In a July 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for hearing loss, 
tinnitus, and bilateral ear fungal infection.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal of these 
claims by submitting a substantive appeal (VA Form 9) in 
March 2004.

Issue not on appeal

In an April 2004 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD).  The 
veteran is not shown to have disagreed with that decision, 
and the matter of entitlement to an increased disability 
rating for service-connected PTSD is thus not on appeal at 
this time.  See  38 U.S.C.A. § 7105 (West 2002); see also 
Archbold v. Brown, 9 Vet. App. 124 (1996) [a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by claimant's filing of substantive appeal after 
statement of the case is issued by VA], and 38 C.F.R. 
§ 20.200 (2004).


FINDINGS OF FACT

1.  Hearing loss is not shown by competent clinical evidence.

2.  Tinnitus is not shown by competent clinical evidence.

3.  A nexus between in-service otitis and a current ear 
fungal infection is not shown by competent clinical evidence.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Bilateral ear fungal infection was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for ear problems, 
characterized as hearing loss, tinnitus, and bilateral fungal 
ear infection.  He specifically alleges that he had 
persistent ear infections while in service, and it is 
contended that he was exposed to loud noises when he was 
assigned to a helicopter command while serving in Vietnam.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 rating decision, and by the 
statement of the case issued in March 2004, of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims. 

Crucially, a letter was sent to the veteran in February 2002 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claim.  The letter 
explained to the veteran that VA was processing his claim.  
The letter discussed the evidentiary requirements pertinent 
to his claim, and specifically set forth the criteria by 
which service connection can be established.  These criteria 
were identified, in brief, as an in-service injury or 
disease, a current disability, and a relationship between the 
current disability and the in-service injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the veteran was informed that VA 
would try to get such things as medical records, employment 
records, or records from other Federal agencies.  He was also 
informed that, on his behalf, VA would obtain reports of 
treatment at a VA facility.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's February 2002 letter informed the veteran that he 
was to give VA enough information about records of treatment 
by a private physician so that VA could request them from the 
person or agency that has them.  He was furnished with VA 
Form 21-4142, Authorization to Release Information to the 
Department of Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the February 2002 letter, he was 
advised that he could "tell us about any additional 
information or evidence that you want us to try to get for 
you."  (Emphasis added.)  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
February 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's service connection 
claims were initially adjudicated by the RO in July 2002, 
subsequent to the enactment of the VCAA in November 2000 and 
the furnishing of VCAA notice in February 2002.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that any timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  Inasmuch as 
there are no VCAA timing errors in this case, the question of 
potential prejudice that would result therefrom need not be 
addressed further.

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
June 2002, the report of which is associated with his claims 
file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
a personal hearing before a member of the Board, but failed 
to report for this hearing after being notified that a 
hearing had been scheduled without offering good cause 
therefor.  In addition, he has not indicated the existence of 
any other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

For the purpose of judicial economy, the three issues on 
appeal will be discussed together.

As noted above, a claim for service connection presupposes a 
finding that the disability for which service connection is 
claimed in fact exists, and that Hickson element (1) is 
satisfied.  In the instant case, as explained immediately 
below, the Board finds that the competent clinical evidence 
does not reflect any assessment of either hearing loss or 
tinnitus.  

The report of a June 2002 VA audiologic examination, while 
noting that testing conducted at that time indicated 
moderate-severe hearing loss in the right ear and moderately-
severe-profound hearing loss in the left ear, shows that the 
examiner who conducted this test questioned its reliability, 
finding that decibel thresholds on examination could not be 
evaluated.  The examiner specifically noted that the veteran, 
at the time of his interview on examination, did not appear 
to have hearing difficulty, that his speech reception 
thresholds, which were 90 decibels bilaterally, were highly 
questionable, and that the veteran's organic level of hearing 
could not be determined due to his inconsistent test 
responses and poor reliability.  

The examiner who conducted a VA ear disease examination that 
same day apparently took note of the audiology report, and 
bluntly concluded that the veteran "is trying to fake a 
hearing loss."  

The report of private audiology testing, also conducted that 
day, indicates findings of poor test reliability, with test 
results that showed more hearing loss than would be expected 
by conversing with the veteran.  This report shows that test 
results themselves were inconsistent with one another, with 
some results "not physiologically possible."

There is no other competent medical evidence of record which 
documents the existence of either hearing loss or tinnitus.  
To the extent that the veteran himself contends that these 
disease entities currently exist, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The statements offered in support of the veteran's 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability. 

In brief, there is no competent clinical evidence that either 
hearing loss or tinnitus is currently manifested, and Hickson 
element (1) is not satisfied.  In this connection, the Board 
wishes to make it clear that it views with concern what 
appears to be several deliberate attempts on the part of the 
veteran to misrepresent the claimed disabilities.   

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records are devoid of 
evidence of hearing problems or complaints thereof.  The 
report of his service separation medical examination, dated 
in September 1969, shows that hearing thresholds were either 
0 (zero) or 5 decibels for every frequency tested.  The 
report of medical history compiled at that time shows that he 
specifically denied having, or ever having had, hearing loss.  
In the absence of in-service hearing loss or tinnitus, 
including during the one year presumptive period after 
service, Hickson element (2) is also not met.

In the absence of either a current disability, element (1), 
or an in-service injury or disease, element (2), it follows 
that there con be no medical nexus, and indeed none appears 
of record  

The veteran has claimed a history of hearing loss and 
tinnitus since military service.    
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, there is no objective medical 
evidence of hearing loss and/or tinnitus in service or for 
decades thereafter. Supporting medical evidence is required 
to establish continuity of symptomatology after service.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999).  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, the Board finds that the third Hickson element 
is not met, and the claims fail on that basis also.

In summary, all three Hickson elements have not been met.  
The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus, 
and the claims are denied.

With regard to the veteran's claim of entitlement to service 
connection for bilateral ear fungal infection, the report of 
a June 2002 VA examination notes the presence of fungal 
external otitis on the right.  Hickson element (1), a current 
disability, is satisfied.  

The veteran's service medical records show that he was 
accorded treatment for ear complaints during service, with a 
complaint of ear infection noted in October 1968 and findings 
of recurrent otitis externa.  The report of his service 
separation examination, dated in September 1969, shows that 
his ears were clinically evaluated as normal; however, the 
report of medical history compiled pursuant to that 
examination indicates that he answered affirmatively as to 
whether he had, or once had, ear, nose or throat trouble, 
with "[e]ar trouble - otitis externa intermittent x 11 mos" 
noted.  The Board accordingly finds that Hickson element (2), 
an in-service disability or injury, is met.

The clinical evidence, however, does not demonstrate that 
Hickson element (3), a nexus between a current disability and 
an in-service injury or disorder, is satisfied.  The medical 
record is devoid of any finding that the veteran's current 
ear fungal infection is related to the otitis externa noted 
during service.  To the contrary, the only competent medical 
findings pertinent to the question of nexus show that such a 
relationship was expressly rejected.  The report of the June 
2002 VA ear examination indicates an assessment by the 
examiner that the fungal infection noted at that time "is 
[a] common thing that is seen in [the] general population and 
it is not particularly related to his military service."  
This examiner also expressly rejected any relationship 
between the veteran's in-service otitis externa and any 
current disability, finding that, "[a]s far as ear disease, 
I do not see any service related disease, injury or hearing 
loss."  

Moreover, while the veteran has alleged a relationship 
between his in-service problems and his current ear 
infection, as discussed above, he has not demonstrated that 
he has the requisite medical expertise that would render him 
competent to offer clinical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) [lay person cannot 
offer opinion requiring medical knowledge].  

In short, with regard to the veteran's claim of entitlement 
to service connection for a fungal ear infection, Hickson 
element (3) is not met.  The preponderance of the evidence is 
against this claim also.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for bilateral ear fungal infection is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


